Title: From Thomas Jefferson to John H. Nash, 27 March 1825
From: Jefferson, Thomas
To: Nash, John H.


Sir
Monticello
Mar. 27. 25.
I am a subscriber to the N. American review and understand you are agent for that work in Richmond. it will be more convenient for me to have it furnished from that place because payment there is easier made. I shall be glad therefore to recieve it from you and this letter presented to Colo Bernard Peyton my correspdt of Richmond will ensure your recieving payment for him on my account, once a year or oftener if you chuse. I have recieved No 46. but not Nos 44. and 45. which I shall be glad therefore now to recieve, accept the assurance of my respect.Th: J